Citation Nr: 0301129	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  01-08 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUE

Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri. 


REMAND

The veteran seeks an increased rating for post-traumatic 
stress disorder.  He submitted a substantive appeal by fax 
in August 2001.  The original substantive appeal document 
was then received by the RO in September 2001.  These 
documents indicate that the veteran requested that he be 
provided a hearing before a Member of the Board located at 
the RO.  The veteran has not been provided the opportunity 
to testify before a Member of the Board and there is no 
indication that the veteran has asked that his request for 
such a hearing be withdrawn.

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran, in 
accordance with the docket number of 
this case, for a Travel Board hearing 
before a member of the Board, unless 
otherwise indicated.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates 
no opinion as to any ultimate outcome warranted.  The 
veteran need take no action until he is otherwise notified 
by the RO.


The appellant has the right to submit additional evidence 
and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




